DETAILED ACTION
The amendment filed on 7/15/22 has been received and considered. By this amendment, Claims 1 and 14 are amended, Claims 2, 10-11, 13, 15, 18, 24-25, and 27 are cancelled. No new claims are added. Claims 1, 3-9, 12, 14, 16-17, 19-23, and 26 are pending in the application. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 7/15/22, with respect to the rejection(s) of claim(s) 1-4, 8-9, 12, 14, 16, 17, 19, 22-23, and 36 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Strother et al. (PG Pub. 2005/0277999).
In view of the cancellation of Claim 2, the previous rejection under 35 USC 112 is moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 12, 14, 16-17, 19, 22-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (PG Pub. 2014/0081369) in view of Michelson et al. (PG Pub. 2002/0193844), and further in view of Strother et al. (PG Pub. 2005/0277999).
Regarding Claims 1 and 14, Sosa discloses a system comprising:
a stimulator (see headpiece 110) comprising a signal generator (see signal generator 1010; par. 119; the embodiment where the signal generator is contained within the head piece) that generates an electrical impulse (see par. 121), wherein the stimulator includes a contact surface (see material 930; Fig. 9B and 9D) that contacts an outer skin surface of a head of a patient (see par. 25), wherein the stimulator transmits the electrical impulse transcutaneously through the outer skin surface to a nerve at a target region of the head (see par. 23), wherein the electrical impulse is sufficient to modulate the nerve and modify the medical condition (see par. 122); and
a mobile device (see module 320) wirelessly coupled to the stimulator (see par. 129 and Claim 12), the mobile device being configured to instruct the signal generator to transmit the electrical impulse to the electrodes and to control a parameter of the electrical impulse (see par. 66 and 128). 
Sosa discloses an energy source in the mobile device and not in the stimulator. Michelson discloses a similar transcutaneous neurostimulation device where the energy source (see batteries 22; par. 50; Fig. 1) is in the stimulator (see assembly 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an energy source within the stimulator because Michelson teaches that combining the electrodes and batteries in one separate housing allows the use of different battery technologies (see par. 50) regardless of the mobile device. 
Sosa also does not explicitly disclose a downloadable software program that includes an authorization code to enable the stimulator to transmit the electrical impulse. Strother discloses a similar stimulation system with a downloadable software program that includes an authorization code to enable the stimulator to transmit the electrical impulse (see par. 16 and 71-72). It would have been obvious to one of ordinary skill in the art at the time of the invention to include such an authorization code because Strother teaches it allows the clinician to view relevant diagnostic information and provide the appropriate and efficacious stimulation (see par. 16) remotely, thereby reducing the number of office visits (see par. 72).
Regarding Claims 3 and 16, Sosa discloses wherein the medical condition is at least one of a primary headache, a trigeminal neuralgia, a trigeminal neuropathy, a facial pain, or a dental pain (see par. 23).
Regarding Claims 4 and 17, Sosa discloses wherein the nerve comprises a branch of at least one of the trigeminal nerve, a greater occipital nerve, a lesser occipital nerve, or a great auricular nerve of the patient (see par. 23).
Regarding Claims 8 and 22, Sosa discloses wherein the contact surface includes an electrode (see par. 115).
Regarding Claims 9 and 23, modified Sosa discloses wherein the signal generator and the energy source are situated within a housing (see housing 805; Fig. 8G).
Regarding Claims 12 and 26, Michelson discloses the electrical impulse includes bursts of pulses with each of the bursts having a frequency from about 1 burst per second to about 100 bursts per second and each of the pulses having a frequency from about 1 KHz to about 20 KHz (see par. 12). It would have been obvious to one of ordinary skill before the filing date of the claimed invention to use this stimulation range in order to generate in synchronism with the modulation frequency action potentials in the treatment area (see par. 12).

Claims 5-7 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (PG Pub. 2014/0081369) and Michelson et al. (PG Pub. 2002/0193844) in view of Strother et al. (PG Pub. 2005/0277999), as applied to Claims 1-4 above, and further in view of Tyler (PG Pub. 2012/0289869).
Regarding Claim 5, Sosa, Michelson, and Strother do not specify that the mobile device is a mobile phone. Tyler discloses a neural stimulator wherein the mobile device is a mobile phone wirelessly coupled to the stimulator (see par. 63). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a cell phone as the mobile device because Tyler teaches it is able to communicate with a remote command center and most patients already carry cell phones (see par. 63).
Regarding Claims 6 and 20, Tyler further discloses the mobile device is a mobile phone having a surface and the stimulator attaches to the surface (see par. 120; Fig. 20A). The examiner considers Tyler teaches that nerve stimulation can be provided through a number of devices including gloves, cell phones, pda, iPad or video game controller. It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the stimulator onto the cell phone just as Tyler attached the stimulator onto the glove in Fig. 20A so that nerves contacted by the cell phone can be stimulated (see par. 120).
Regarding Claims 7 and 21, Tyler further discloses wherein the mobile device is a mobile wireless network device capable of receiving and transmitting data over a network (see par. 104). It would have been obvious to one of ordinary skill in the art at the time of the invention to communicate over a mobile wireless network because cell phones are already connected to such networks and would not require further infrastructure to be established (see par. 63).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                       /N.P/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792